                                             Case 19-33568-mvl7 Doc 70 Filed 07/31/20                          Entered 07/31/20 17:27:07                      Page 1 of 2

                                                                                          Form 1
                                                                                                                                                                                                     Page: 1
                                                                      Individual Estate Property Record and Report
                                                                                       Asset Cases
Case No.:    19-33568-BJH-7                                                                                                           Trustee Name:        (631510) Diane G. Reed
Case Name:      BLUE, ERIC C.                                                                                                         Date Filed (f) or Converted (c): 10/29/2019 (f)
                                                                                                                                      § 341(a) Meeting Date:       01/06/2020
For Period Ending:      06/30/2020                                                                                                    Claims Bar Date:

                                                     1                                         2                             3                            4                      5                          6

                                            Asset Description                               Petition/                Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                 Unscheduled           (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                             Values                Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                               and Other Costs)                                                             Remaining Assets

    1*      Loan Agreement (u) (See Footnote)                                                      45,000.00                         45,000.00                                        45,000.00                          FA

    2       2014 Porsche Panamera                                                                  99,000.00                         99,000.00                                               0.00               99,000.00

    3       2008 Land Rover/Range Rover                                                            77,950.00                         77,950.00                                               0.00               77,950.00

    4       2018 BMW 640                                                                           70,200.00                         70,200.00                                               0.00               70,200.00

    5       Wells Fargo Bank checking account                                                      30,931.51                         30,931.51                                               0.00               30,931.51

    6*      Stock interests in Capital Park Private Equity Partners                                     0.00                               0.00                                              0.00                    0.00
            80% ownership All Debtor's membership interests in Capital Park Management
            Company LLC and Capital Park Private Equity Partners, LLC are subject to
            secured debt of $4,691,000.00. (See Footnote)

    7*      Stock interests in Capital Park Management Company                                          0.00                               0.00                                              0.00                    0.00
            100% ownership All Debtor's membership interests in Capital Park Management
            Company LLC and Capital Park Private Equity Partners, LLC are subject to
            secured debt of $4,691,000.00. (See Footnote)

    7       Assets               Totals        (Excluding unknown values)                      $323,081.51                        $323,081.51                                        $45,000.00             $278,081.51


     RE PROP# 1            Loan Agreement with PSL

     RE PROP# 6            80% ownership All Debtor's membership interests in Capital Park Management Company LLC and Capital Park Private Equity Partners, LLC are subject to secured debt of
                           $4,691,000.00.
     RE PROP# 7            100% ownership All Debtor's membership interests in Capital Park Management Company LLC and Capital Park Private Equity Partners, LLC are subject to secured debt of
                           $4,691,000.00.
                                      Case 19-33568-mvl7 Doc 70 Filed 07/31/20                       Entered 07/31/20 17:27:07                Page 2 of 2

                                                                            Form 1
                                                                                                                                                                                  Page: 2
                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case No.:    19-33568-BJH-7                                                                                              Trustee Name:      (631510) Diane G. Reed
Case Name:     BLUE, ERIC C.                                                                                             Date Filed (f) or Converted (c): 10/29/2019 (f)
                                                                                                                         § 341(a) Meeting Date:   01/06/2020
For Period Ending:   06/30/2020                                                                                          Claims Bar Date:


      Major Activities Affecting Case Closing:
                                  7/31/20 -- This case was commenced on October 29, 2019, by the filing of an involuntary petition under Chapter 7 by Portfolio Secure Lone, LLC
                                  (“PSL”). An order for relief under Chapter 7 was entered by this court on November 26, 2019, and the trustee was thereafter appointed. The first
                                  meeting of creditors was scheduled to be held on January 6, 2020, but the debtor failed to appear and has since failed to appear at rescheduled and re-
                                  noticed creditors meetings. On March 6, 2020, PSL filed an adversary proceeding against Blue seeking to except from the debtor’s discharge the debt
                                  owed to PSL. The debtor has not answered this complaint and PSL is in the process of obtaining a default judgment. On April 8, 2020, the trustee filed
                                  a motion to obtain court approval for a post-petition loan from PSL in the amount of $45,000.00, $37,500.00 of which was allocated for payment of legal
                                  fees and expenses relating to the investigation of the debtor’s financial affairs, and $7,500.00 of which was allocated to cover general administrative
                                  expenses of the bankruptcy estate. This financing motion was approved by order of the court entered on May 7, 2020. The trustee also filed an
                                  application to employ the law firm of Baker Botts, LLP to act as special counsel to investigate the debtor’s assets, liabilities and financial affairs, which
                                  employment was approved by order of the court entered on May 7, 2020. On June 26, 2020, the United States Trustee filed a complaint objecting to the
                                  debtor’s discharge pursuant to Section 727 of the Bankruptcy Code. The trustee is holding $7,418.17 in this case.

      Initial Projected Date Of Final Report (TFR):          04/30/2021                                  Current Projected Date Of Final Report (TFR):               04/30/2021
